DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8–14 and 15–17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan.26, 2021.
Claim Objections
Claim 1 recites: 
“1. A filter cartridge for the selective delivery of molecule active components form bulk airborne substances comprising a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density between 0-17 pleats per inch, a pleat depth between 0.1 - 2 inches, and a pleat height of 0.3 - 3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s.” Emphasis added. 

Claim 1 is objected to, because there is a typo in the phrase “form bulk airborne substances”, i.e., “form” should be “from”. 
Appropriate correction is required. 
Claim 4 recites: 
“4. The filter cartridge of any one of claims 1, wherein the pleated flat sheet comprises a HEPA filter membrane, and wherein the pleated flat sheet comprises pleat density of 15 pleats/inch
Claim 4 is objected to, because there is a typo in the phrase “comprises pleat density of 15 pleats/inch”, i.e., the highlighted limitation should read “comprises a pleat density of 15 pleats/inch.”
Appropriate correction is required. 
Claim 6 recites:
“6. The filter cartridge of claim 5, wherein the prefilter comprises PTFE, HEPA class filters, PET, PP, activated carbon, impregnated activated carbon (any type), or any combination of the listed materials that have a performance range from Merv 1- 16.” Emphasis added. 

Claim 6 is objected to because the highlighted term “Merv” should be “MERV.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5 recites: 
“5. The filter cartridge of claim 1, further comprising a prefilter, wherein the prefilter” Emphasis added. 

Claim 5 is indefinite because the phrase “wherein the prefilter” is not finished. It is unclear what the limitation is.
For the purpose of examination, claim 5 is interpreted as:
“5. The filter cartridge of any one of claim 1, further comprising a prefilter.

Claim 6 recites:
“6. The filter cartridge of claim 5, wherein the prefilter comprises PTFE, HEPA class filters, PET, PP, activated carbon, impregnated activated carbon (any type), or any combination of the listed materials that have a performance range from MERV 1- 16.” Emphasis added. 

The limitation “impregnated activated carbon (any type)” is indefinite because it is unclear if the other materials (e.g., PTFE, HEP class filters, PET, etc.) are “any type” or are of a specific type.  
Additionally, the limitation “or any combination of materials that have a performance range from Merv 1-16” is also indefinite.  A MERV rating relates to the efficiency of a filter material.  However, most of the materials listed are not filter materials but are additives that can be included in the filter material.  Therefore, the limitation is indefinite because it is unclear if the MERV rating relates to the “prefilter” or to the material added to the prefilter.  
For the purpose of examination, claim 6 is recited as: 
“6. The filter cartridge of claim 5, wherein the prefilter comprises PTFE, HEPA class filters, PET, PP, activated carbon, impregnated activated carbon , and wherein the prefilter has a performance range from MERV 1- 16.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Adamek et al., US 2005/0144916 (“Adamek”) in view of Barsness et al., US 2015/0290561 (“Barsness”) and Cambo et al., US 2012/0144790 (“Cambo”). Claims 5–6 are rejected under 35 U.S.C. 103 as being obvious over Adamek in view of Barsness, Cambo and Worrilow, US 2011/0232481 (“Worrilow”). Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Adamek in view of Barsness, Cambo, Worrilow and Krupnikov et al., US 2013/0340613 (“Krupnikov”).
Claim 1 requires a filter cartridge for the selective delivery of molecule active components from bulk airborne substances comprising a pleated flat sheet that comprises filter material.  The pleated flat sheet comprises a pleat density between 0-17 pleats per inch, a pleat depth between 0.1 – 2 inches, and a pleat height of 0.3 – 3 inches. Additionally, claim 1 requires that the filter cartridge provides a filtration efficiency of 95% or greater for particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s.
Adamek discloses a filter element 100 that comprises pleated filter media 110 with pleat flat sheet that comprises filter material for selectively adsorbing airborne contaminants. Adamek Figs. 5–6, [0035] and [0063].  Adamek further discloses that the pleated filter media 110 has a pleat density of 10 to 12 pleats per inch at 1 inch pleat depth. Id. at [0056]. Adamek further discloses that filter media 110 has a minimum filtration efficiency of 99.97% when tested with 0.3 micron (300 nm) particles. Id. at [0061].



    PNG
    media_image1.png
    757
    1050
    media_image1.png
    Greyscale

Adamek does not disclose that the filter cartridge is used for the selective delivery of molecule active components from bulk airborne substances. Additionally, Adamek does not disclose that the pleated flat sheet comprises a pleat height of 0.3–3 inches. Furthermore, Adamek does not discloses that the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s. 
The limitation of “the filter cartridge is used for the selective delivery of molecule active components from bulk airborne substances” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). 
For the limitation of pleat height, in the analogous art of flat pleat filters, Barsness discloses a pleat height range of 0.125–3 inches. Barsness [0036]. It would have been obvious 
For the limitation of “the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s”, in the analogous art of HEPA filters, Cambo discloses that it is standard for a HEPA filter to have a collection efficiency of at least 99.97% for 0.3 .mu. m (300 nm) particles with a flow velocity of 5.3 cm/second as corresponding to U.S. Military Standard MIL-STD-282(1956). Cambo [0051]. It is therefore standard for Adamek’s HEPA filter element 100 to have a filtration efficiency of 99.97% measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities of 5.3 cm/second. Cambo [0051].
Claim 2 requires that the filter cartridge of claim 1, wherein the filter material is selected from the group consisting of a high-efficiency particular air (HEPA) filter membrane, a HEPA glass fiber membrane, ultra-high molecular weight polyethylene (UHMW) membrane, an ULPA filter membrane, a sub-HEPA filter membrane, and a combination thereof. Ademak discloses that the pleated filter media 110 is a HEPA filter. Ademak annotated Fig. 5, [0061].
Claim 3 requires that the filter cartridge of claim 1, wherein the pleated flat sheet comprises a HEPA glass fiber membrane, an ULPA filter membrane, a sub-HEPA filter membrane, or a combination thereof, and wherein the pleated flat sheet comprises a pleat density of 11 pleats/inch and a pleat height of 0.5 inches. Ademak discloses that the pleated filter media 110 (i.e., pleat flat sheet) is a HEPA filter. Ademak annotated Fig. 5, [0061]. Additionally, Ademak discloses that the pleated flat sheet has a pleat density of 10 to 12 pleats per inch. Id. annotated Fig. 5, at [0056]. Furthermore, Ademak as modified discloses that the pleat flat sheet has a pleat height of approximately 0.875 to 1 inch. While the disclosed pleat height does not 
Claim 4 requires that the filter cartridge of claim 1, wherein the pleated flat sheet comprises a HEPA filter membrane, and wherein the pleated flat sheet comprises pleat density of 15 pleats/inch and a pleat height of 0.5 inches. Ademak discloses that the pleated filter media 110 (i.e., pleat flat sheet) is a HEPA filter. Ademak annotated Fig. 5, [0061]. Additionally, Ademak discloses that the pleated flat sheet has a pleat density of 10 to 12 pleats per inch. Id. annotated Fig. 5, at [0056]. Furthermore, Ademak as modified discloses that the pleat flat sheet has a pleat height of approximately 0.875 to 1 inch. While the disclosed range does not overlap with Adamek’s range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05(Ⅰ).
Claim 5 requires that the filter cartridge of claim 1, further comprises a prefilter. Claim 6 furhter requires that the filter cartridge of claim 5, wherein the prefilter comprises PTFE, HEPA class filters, PET, PP, activated carbon, impregnated activated carbon (any type), or any combination of the listed materials that have a performance range from MERV 1–16. 
While Ademak doses not disclose a prefilter, in the analogous art of filtration media, Worrilow discloses a pre-filter 12 having a MERV of 5 to 13. Worrilow Fig. 3, [0020]. Worrilow further discloses that the pre-filter 12 comprising carbon with oxidation media such as potassium permanganate (i.e., activated carbon). Id. at Fig. 3, [0022]. Additionally, Worrilow discloses that the pre-filter is used to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Id. at Fig. 3, [0020]. It would have been obvious to include Worrilow’s pre-filter 12 in Ademak’s pleat flat sheet 110 to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Worrilow 
Claim 7 further requires that the filter cartridge of claim 5, wherein the prefilter comprises wetlaid carbon. 
Modified Ademak as described in claims 5–6 discloses a pre-filter 12 comprising activated carbon. Worrilow Fig. 3, [0022]. However, modified Ademak does not disclose that pre-filter 12 comprises wetlaid carbon. 
In the analogous art of filter media comprises activated carbon, Krupnikov discloses that the activated carbon is deposited via a wet-laid process. Krupnikov [0106]. It would have been obvious for Worrilow’s pre-filter to be manufactured in a wetlaid process because this is a common technique for manufacturing filter media comprising carbon. 
Response to Arguments
Election/Restriction
Applicant’s election with traverse of Group Ⅰ, claims 1–7 is acknowledged. Applicant Rem. dated Jan.26, 2021 (“Applicant Rem.”) 1. The traversal is on the grounds that examination of all of the identified inventions and all of the pending claims would not result in a serious search and or examination burden. Id. at 1. This is not found persuasive as explained in the restriction requirement dated Jan. 11, 2021. The ground for restriction is that the groups of inventions listed lack unity of invention because the group of invention share a technical feature that is not a “special technical feature” as it does not make a contribution over the prior art in view of Adamek et al., US 2005/0144916 (“Adamek”). Additionally, group Ⅰ is drawn to a filter cartridge, group Ⅱ is drawn to a smoking apparatus, and group Ⅲ is drawn to the use of a filter 
Claims 15–17 remain withdrawn because they are drawn to non-elected Group III.  The fact that these claims have been amended to depend from claim 1 does not put them in condition for examination with Group I.  Rather, Group III remains restrictable from Group I for the reasons stated in the previous restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776